—In a proceeding, pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of disposition of the Family Court, Suffolk County (Blass, J.), entered January 28, 1999, which, after a fact-finding hearing, found that he had abandoned his son Akram Salim V., and terminated his parental rights.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that the father failed to visit or communicate with the child or the petitioning agency during the six-month period immediately prior to the date on which the petition was filed (see, Social Services Law § 384-b [5] [a]). Moreover, notwithstanding the father’s physical absence from the proceedings due to incarceration, the father was afforded meaningful participation in the process and failed to show good reason for not contacting the child or the custodial agency during the subject period (see, Matter of St. Christopher-Ottilie v Awilda C., 220 AD2d 514; Matter of Charmaine T., 173 AD2d 625). Bracken, J. P., Ritter, Friedmann and Florio, JJ., concur.